Hart, J., (after .stating the , facts.) The plaintiff based its right to recover on the common-law liability of the defendant. It is claimed that the facts stated in the complaint constitute a discrimination against the plaintiff. It 'appears from the record that the defendant had a station and switch tracks at Baris, where it placed oars for the purpose of being loaded with coal for shipment. The defendant had also made an arrangement for a private switch, track with the owner of .the Anthony Hall mine, situated about,one-half of a mile from the plaintiff’s mine. The alleged discrimination on the part of the defendant consisted in-its refusal to place cars on the switch at the Anthony Hall mine for the plaintiff for the purpose of loading its coal for shipment. It is well settled that a common carrier cannot, be required to receive freight on or along a private switch. Its duty in that regard is confined and limited to its own station or ¡shipping points. Where a railroad company furnishes sufficient facilities of its own for the receipt and delivery of freight, there is at common law no duty resting upon it to receive or deliver freight upon a private siding or spur track. Gulf Compress Co. v. Alabama Great Southern R. Co. (Miss.), 56 Sou. 666, and Bedford-Bowling Green Stone Co. v. Oman, 143 Fed. 441. Therefore the court properly held that no duty rested upon the defendant to place cars on its switch at the Hall mine for the purpose of receiving the coal of plaintiff for shipment. The right of the Railroad Commission, in a proper case, to determine whether the public necessity and convenience requires the establishment of a spur track for the public, is not involved in this case, but is discussed in St. L. I. M. & S. R. Co. v. State, 99 Ark. 1. Judgment affirmed.